UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

~ X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“CR- (0)
Reality Lucas 21 MAG 4427
Defendant(s).
----- xX
Defendant Reality Lucas hereby voluntarily consents to

 

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

|< 1x

Bail/Detention Hearing

>< |x

Conference Before a Judicial Officer

/s/ by Sylvie Levine /s/ Sylvie Levine

 

 

Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verba! consent on
Record and Sign for Defendant)

Reality Lucas Sylvie Levine

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone ree

die 4

fe
U.S. District judge/U.S. Magistrate Judge

 

 

 
